IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Proceeding in Rem                           :
Re: Condemnation of 694 Square              :
Feet of Temporary Construction              :
Easement Through Realty Situate             :
at 113 Dekalb Street and 111 Dekalb         :
Street, Bridgeport Borough,                 :
Montgomery County, PA                       :
                                            :
Montgomery County Transportation            :
Authority                                   :
                                            :
                 v.                         :   No. 1837 C.D. 2019
                                            :
106 Dekalb, Inc.,                           :
                         Appellant          :

Proceeding in Rem                           :
RE: Condemnation of 2,222 Square            :
Feet of Permanent Trial Easement,           :
3,585 Square Feet of Fee Simple             :
Interest (Right-Of-Way), and 2,570          :
Square Feet of Temporary Construction       :
Easement Through Realty Situate at          :
114 Dekalb Street, 110 Dekalb Street,       :
108 Dekalb Street, 106 Dekalb Street,       :
100-102 Dekalb Street, 92 Dekalb            :
Street, 100 Dekalb Street, Dekalb Street,   :
311 West Second Street and West             :
Third Street (as Stated on the Deed)        :
Also Known as 300 Falls View Drive          :
(as Stated in Montgomery County             :
Board of Assessment Records) (Map           :
Numbers 60, 61, 62, 63, 64, 66, 74, 75,     :
76, 77 and 78, Collectively), Bridgeport    :
Borough, Montgomery County, PA              :
                                            :
Montgomery County Transportation              :
Authority                                     :
                                              :
                      v.                      :       No. 1838 C.D. 2019
                                              :       Argued: March 18, 2021
106 Dekalb, Inc.,                             :
                           Appellant          :

BEFORE:       HONORABLE MARY HANNAH LEAVITT, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge
              HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CROMPTON                             FILED: April 20, 2021


              106 Dekalb, Inc. (Owner) appeals the Orders of the Court of Common
Pleas of Montgomery County (trial court), dated November 22, 2019, overruling and
dismissing Owner’s Preliminary Objections (Objections) to the Declarations of
Taking filed by the Montgomery County Transportation Authority (MCTA). In the
Declarations of Taking, filed on June 11, 2019, the MCTA condemned certain
properties belonging to Owner for the purpose of improving the transportation
system in Montgomery County. In overruling Owner’s Objections, the trial court
found that Owner did not meet its burden to demonstrate that the MCTA abused its
discretion in condemning the property, and before this Court, the MCTA contends
that the trial court’s findings were correct. Upon consideration, we affirm the Orders
of the trial court.




                                          2
                                  I.     Background
              The subject of this appeal, the MCTA’s Montgomery County Chester
Valley Trail Extension Project, is a 3.8-mile extension of the Chester Valley Trail, a
commuter trail for biking, jogging, and walking. Reproduced Record (R.R.) at 203a,
627a. This project would link the existing 14.5-mile portion of the Chester Valley
Trail, which currently runs from Exton to King of Prussia, to the Schuylkill River
Trail in Norristown. Id. at 203a. A portion of the commuter trail will run through
Bridgeport Borough, including Owner’s property. Id. The Montgomery County
Board of Commissioners and the MCTA determined that the extension project
would be a vital improvement to the transportation system within Montgomery
County. Id.
              To accomplish the extension project, on June 11, 2019, the MCTA filed
two Declarations of Taking with the trial court, condemning portions of Owner’s
properties to secure a permanent trail easement, fee simple interest (right-of-way),
and temporary construction easements. See id. at 6a-14a. The MCTA attached a
plot plan and descriptions of the condemned properties to the Declarations of Taking
at Exhibit “A.” Id. at 15a-20a. In its Declarations of Taking, the MCTA described
Owner’s condemned properties, stating:

      [Owner’s] properties have been condemned by filing a Declaration of
      Taking under the caption as set forth in 1. above. The condemned
      properties are located at 114 DeKalb Street, 110 DeKalb Street, 108
      DeKalb Street, 106 DeKalb Street, 100-102 DeKalb Street, 92 DeKalb
      Street, 100 DeKalb Street, DeKalb Street, 311 W. Second Street and
      West Third Street (as stated on the Deed) also known as 300 Falls View
      Drive (as stated in Montgomery County Board of Assessment records),
      Bridgeport Borough, Montgomery County, Pennsylvania, and are
      further identified by the Plot Plan attached as Exhibit “A.”

      The parcels identified in the Exhibit “A” Plot Plan as Map Number 66
      (92 DeKalb St.), Map Number 74 (100 DeKalb St.), Map Number 75

                                          3
       (100 DeKalb St.), Map Number 76 (DeKalb St.), Map Number 77 (311
       W. Second St.) and Map Number 78 (W. Third St.) are included in this
       Declaration of Taking because of the unity of ownership/use/contiguity
       of the parcels, and are not subject to any actual condemnation of lands
       hereto.[1]

Notice of Filing of Declaration of Taking, 06/11/2019, at No. 8; R.R. at 10a. In its
second Declaration of Taking filed on June 11, 2019, the MCTA described
condemnation of additional properties belonging to Owner:

       [Owner’s] properties have been condemned by filing a Declaration of
       Taking under the caption as set forth in 1. above. The condemned
       properties are located at 113 DeKalb Street and 111 DeKalb Street,
       Bridgeport Borough, Montgomery County, Pennsylvania, and are
       further identified by the Plot Plan attached as Exhibit “A.”

Notice of Filing of Declaration of Taking, 06/11/2019, at No. 8; R.R. at 33a.
                Owner filed its Objections to the Declarations of Taking on June 19,
2019, pursuant to Section 306 of the Eminent Domain Code, 26 Pa.C.S. §306.2 In


       1
         Upon consideration of the inclusion of certain properties in the Declaration of Taking for
the exclusive purpose of “unity of ownership/use/contiguity,” the remaining condemned parcels
are as follows: 102 Dekalb Street, 106 Dekalb Street, 108 Dekalb Street, and 110 Dekalb Street
(Map Numbers 60-64). See R.R. at 33a. In its brief, Owner explains that 102 Dekalb Street is a
parking lot used by apartment tenants and commercial businesses in the area. Owner’s Br. at 6
n.2. Owner further provides that 106 Dekalb Street, 108 Dekalb Street, and 110 Dekalb Street,
collectively contain 2 buildings, which consist of approximately 20,000 square feet. Id.

       2
           Section 306 of the Eminent Domain Code states:

       (a) Filing and exclusive method of challenging certain matters.
               (1) Within 30 days after being served with notice of condemnation, the
       condemnee may file preliminary objections to the declaration of taking.
               (2) The court upon cause shown may extend the time for filing preliminary
       objections.
               (3) Preliminary objections shall be limited to and shall be the exclusive
       method of challenging:



                                                4
its Objections, Owner asserted that the MCTA lacked the authority to condemn the
properties and that the MCTA’s Notice of Condemnation and Declarations of Taking
were deficient for failing “to adequately or properly advise [Owner] what property
of [Owner] is being taken, or attach any plans which would enable [Owner] to
investigate and/or object to the condemnation.” Objections at No. 2; Original
Record (O.R.) at 256. More specifically, Owner alleged that the MCTA failed to
include the taking of frontage and front entrances at some of the properties as well


                        (i) The power or right of the condemnor to appropriate the
       condemned property unless it has been previously adjudicated.
                        (ii) The sufficiency of the security.
                        (iii) The declaration of taking.
                        (iv) Any other procedure followed by the condemnor.
       (b) Waiver.--Failure to raise by preliminary objections the issues listed in
       subsection (a) shall constitute a waiver. Issues of compensation may not be raised
       by preliminary objections.
       (c) Grounds to be stated.--Preliminary objections shall state specifically the
       grounds relied on.
       (d) When raised.--All preliminary objections shall be raised at one time and in one
       pleading. They may be inconsistent.
       (e) Service.--The condemnee shall serve a copy of the preliminary objections on
       the condemnor within 72 hours after filing them.
       (f) Disposition.
               (1) The court shall determine promptly all preliminary objections and make
       preliminary and final orders and decrees as justice shall require, including the
       revesting of title.
               (2) If an issue of fact is raised, the court shall take evidence by depositions
       or otherwise.
               (3) The court may allow amendment or direct the filing of a more specific
       declaration of taking.
       (g) Costs and expenses.
               (1) If preliminary objections which have the effect of terminating the
       condemnation are sustained, the condemnor shall reimburse the condemnee for
       reasonable appraisal, attorney and engineering fees and other costs and expenses
       actually incurred because of the condemnation proceedings.
               (2) The court shall assess costs and expenses under this subsection.

26 Pa.C.S. §306.


                                                 5
as the taking of water, sewer, and utilities at others. Objections at No. 3. Further,
Owner argued that some condemned properties were not indicated on plans attached
to the Declarations of Taking and that such documents did not utilize proper parcel
designations. Id. Finally, Owner contended that, even assuming the MCTA has the
power to condemn these properties, the MCTA abused its discretion, acting
arbitrarily and capriciously. Id. at No. 4.
              In its Objections, Owner described the MCTA’s proposed extension
project as “a dangerous trap” that “ignored the safety” of Owner’s tenants, citizens
using walkways outside of Owner’s properties, motorists using streets alongside
Owner’s properties, and the general public. Id. As a result, in Owner’s view, the
extension project was not “designed in accordance with traffic manuals or good
engineering practices governing interactions between paths and roadways.” Id.
Owner presented these details within its Objections as evidence of an abuse of
discretion as well as bad faith actions on the part of the MCTA. See generally
Objections.
              The trial court held hearings on Owner’s Objections on October 8 and
29, 2019. On November 22, 2019, the trial court issued Orders overruling and
dismissing Owner’s Objections. In its opinion dated December 18, 2019, the trial
court held that Owner “did not meet its heavy burden to demonstrate that [the]
MCTA abused its discretion in its route selection and condemnation of the
properties.” Trial Ct. Op., 12/18/2019, at 6 (emphasis in original). Further, the trial
court found that the MCTA “sufficiently set forth a description of the properties that
had been condemned,” as follows:

      (1) The name and address of the condemnor.
      (2) A specific reference to the statute and section under which the
      condemnation is authorized.


                                              6
       (3) A specific reference to the action, whether by ordinance, resolution
       or otherwise, by which the declaration of taking was authorized,
       including the date when the action was taken and the place where the
       record may be examined.
       (4) A brief description of the purpose of the condemnation.
       (5) A description of the property condemned, sufficient for
       identification, specifying the municipal corporation and the county or
       counties where the property taken is located, a reference to the place of
       recording in the office of the recorder of deeds of plans showing the
       property condemned or a statement that plans showing the property
       condemned are on the same day being lodged for record or filed in the
       office of the recorder of deeds in the county in accordance with section
       304 (relating to recording notice of condemnation).
       (6) A statement of the nature of the title acquired, if any.
       (7) A statement specifying where a plan showing the condemned
       property may be inspected in the county in which the property taken is
       located.
       (8) A statement of how just compensation has been made or secured.

Trial Ct. Op., 12/18/2019, at 3-4 (quoting Section 302 of the Eminent Domain Code,
26 Pa.C.S. §302). The trial court concluded that the MCTA satisfied these elements.
See id. Thus, as the trial court found that the MCTA acted appropriately and within
its authority,3 the trial court overruled and dismissed Owner’s Objections.4 Owner
now appeals to this Court.5

       3
         The power of condemnation is vested in municipal bodies pursuant to the Municipality
Authorities Act, 53 Pa.C.S. §5607(a)(3), (d)(15).

       4
         In its opinion, the trial court noted that while Owner filed Objections related to “fraud or
bad faith” on the part of the MCTA, Owner only presented evidence at trial focused on the
MCTA’s alleged failure to properly identify the condemned properties and the MCTA’s alleged
abuse of discretion in its route selection for the extension project. Trial Ct. Op., 12/18/2019, at 2.
Before this Court, Owner similarly raises only these two discrete issues regarding the MCTA’s
actions. Therefore, our discussion is limited to those issues presented before this Court.

       5
          In an appeal from an eminent domain proceeding, this Court reviews the trial court’s
record to “determine whether the lower court abused its discretion or committed an error of law or
whether the findings of fact were supported by substantial evidence.” Szabo v. Dep’t of Transp.,
202 A.3d 52, 58 (Pa. 2019). Where a trial court has either sustained or overruled preliminary



                                                  7
                                         II.     Discussion
               A. The MCTA’s Identification of Condemned Properties
               Owner asserts that the trial court erred in overruling its Objections
because the credible evidence of record shows that the Notice of Condemnation and
Declarations of Taking filed by the MCTA failed to properly identify and describe
the property being condemned as required by the Eminent Domain Code. The
MCTA contends that the documents contained in the record clearly demonstrate a
description of the condemned properties that is sufficient for their identification.
Further, the MCTA directs this Court’s attention to the plot plan included in its
Exhibit “A” as appended to the Declarations of Taking.
               Section 302 of the Eminent Domain Code recognizes eight criteria that
must be met by a condemnor when issuing a Declaration of Taking for the purpose
of properly identifying the subject condemned properties.                    See Trial Ct. Op.,
12/18/2019, at 3-4; 26 Pa.C.S. §302. As applied to the present case, the MCTA
argues that all Section 302 criteria were met and that the trial court did not err in
finding as such. In reviewing the Declarations of Taking, it is clear to this Court that
the following criteria were met: listing of the name and address of the condemnor; a
specific reference to the statute and section under which the condemnation is
authorized; a specific reference to the resolution by which the Declarations of Taking
were authorized; the purpose of the condemnation; statement of title acquisition; the
county site for inspection of the plan showing the condemned property; and a




objections to a declaration of taking, as in the present case, the appellate court’s scope of review
is limited to determining whether the trial court abused its discretion or committed an error of law.
In re Condemnation by City of Coatesville of Certain Props., 822 A.2d 846 (Pa. Cmwlth. 2003).


                                                 8
statement regarding just compensation.6 R.R. at 6a-7a, 29a-30a. However, the main
subject of Owner’s appeal, whether the Declarations of Taking contained a
“description of the property condemned [] sufficient for identification” warrants a
closer review by this Court.
              In support of its appeal on the issue of identification and compliance
with Section 302 of the Eminent Domain Code, Owner asserts that the trial court
erred in finding that the MCTA issued proper Declarations of Taking because the
documents did not include plot plans and a property plat that contained metes and
bounds. Owners’ Br. at 22. Further, Owner argues that the Declarations of Taking
did not contain frontage calculations regarding the distance back from the street
being condemned or provide a calculation of the area of the taking. Id. Owner also
cites difficulty in differentiating which parcels were the subject of the condemnation,
particularly given that some properties included in the Declarations of Taking were
not owned by Owner. Id.
              Owner relies on our Supreme Court’s recent decision in Szabo v.
Department of Transportation, 202 A.3d 52 (Pa. 2019), in its assertion that the
MCTA’s Declarations of Taking failed to comply with the Eminent Domain Code
due to insufficient identification of the condemned properties. In Szabo, the plans
incorrectly identified property owned by the Szabos, the property owners, as owned
by other parties. Due to this error, the Szabos failed to timely file preliminary
objections challenging the condemnation. However, the dispute in Szabo differs
from the situation presently before this Court.



       6
         On appeal, Owner does not challenge the issue of just compensation. The record indicates
that the MCTA assessed just compensation to be owed to Owner in the amount of $406,500,
following condemnation. Trial Ct. Exs. to Test. at 155.


                                               9
             Here, the MCTA identified the condemned properties in two separate
Declarations of Taking, each filed on June 11, 2019. R.R. at 5a-27a; 28a-45a. The
first of these Declarations identified properties to be condemned on the west side of
Dekalb Avenue, while the second identified properties to be condemned on the east
side of Dekalb Avenue.        Id.   In the first of these Declarations, the MCTA
acknowledged that additional properties were included for the sake of unity of
“ownership/use/contiguity” but made clear that these properties were not actually
condemned. Id. Owner argues before this Court that the inclusion of additional
properties provides inadequate identification like that presented in Szabo. However,
in Szabo, the condemnor committed an error by not properly informing owners that
their property was being condemned, mistakenly attributing ownership of these
properties to another entity. While Owner in the present case argues that the
inclusion of additional properties creates confusion, this inclusion does not amount
to an inadequate identification of the extent or effect of the taking that would mislead
or deprive Owner.
             Owner cites the testimony of Owner’s president and prinicpal, Mr.
Richard Schildt, as evidence that the Declarations of Taking did not properly identify
the condemned property. Before the trial court, Mr. Schildt, a mechanical engineer,
was questioned regarding the contents of the Declarations of Taking:

      Q[:] . . . were you able to decipher from these plans what was being
      taken?

      [Mr. Schildt:] No. As you can see they are very hard to read.

Hr’g Tr., 10/08/2019, at 49. However, on cross-examination, Mr. Schildt was
presented with Exhibit “A” which accompanies the Declarations of Taking and
questioned about the provided information:


                                          10
         Q[:] If you quickly review that page, permanent trail easement
         description Exhibit A, in your experience as a building owner and as a
         mechanical engineer, does that page present metes and bounds?

         [Mr. Schildt:] If I were [sic] a land surveyor, I could interpret that. As
         a mechanical engineer, I’m used to seeing dimensions on a drawing
         with lines and arrows from one end to the other. To take this
         information and relate it back to that drawing that I can’t even see
         would be very difficult, even now. And even if I had a large print, I
         wouldn’t be able to decipher and relate that back to the blueprint.

         Q[:] But does this page contain metes and bounds?

         [Mr. Schildt:] If you say so. I mean, as a mechanical engineer, it looks
         as if it’s a land surveyor document not a mechanical engineer
         document.

Hr’g Tr., 10/08/2019, at 94-95. While Mr. Schildt has professional training in the
area of mechanical engineering, his testimony before the trial court was not offered
as expert testimony. Further, Mr. Schildt admittedly acknowledged that he did not
have experience in the area of land surveying and was attempting to interpret the
provided information by relating it to his knowledge of the mechanical engineering
field.
               Owner alleges that the trial court erred in finding that the MCTA met
the condemned property identification requirements of the Eminent Domain Code,
specifically asserting that metes and bounds and measurements associated with the
condemnation were not provided. However, the evidence of record indicates that
this information was provided in Exhibit “A,” which was appended to both
Declarations of Taking. Further, in its December 18, 2019 opinion, the trial court
explained that “[t]he description for each type of taking (permanent trail easement,
fee simple interest, or temporary construction easement) included metes and bounds.
Furthermore, the schematic plan included a legend that indicated the properties that


                                            11
had been condemned.” Trial Ct. Op., 12/18/2019, at 4. While Mr. Schildt testified
to the fact that the information was not presented in a way in which he was
professionally familiar or capable of professionally interpreting, this does not mean
that the MCTA failed to meet the identification requirements of the Eminent Domain
Code. Mr. Schildt was not offered as an expert in this case, and therefore, was not
qualified to draw conclusions about the proper interpretation of the MCTA’s
provided plans.
             This Court has recognized that, “[t]he plot plans and property plat filed
with the declaration of taking and served upon a condemnee are part of and indeed,
the heart of a declaration of taking. It is only by reference to such plans that one can
determine what property is the subject of condemnation and, in the case of a partial
taking, what part of the property has been taken.” West Whiteland Assocs. v. Dep’t
of Transp., 690 A.2d 1266, 1269 (Pa. Cmwlth. 1997) (citing Milford
Traumbaursville Area Sewer Auth. v. Approximately .753 Acres of Land, 358 A.2d
450 (Pa. Cmwlth. 1976)). In the present case, the trial court found that the MCTA
sufficiently set forth a description of the properties to be condemned and
accordingly, met the identification requirements contained within Section 302 of the
Eminent Domain Code. Based upon the evidence of record, we determine that the
trial court did not commit an error of law in finding that the Declarations of Taking
issued by the MCTA complied with the Eminent Domain Code and overruling
Owner’s Objections related to this issue.
                  B. The MCTA’s Choice of Extension Project Route
             Owner also argues that even if the MCTA has the authority to condemn
the properties and has acted in compliance with the Eminent Domain Code, the
MCTA’s actions were still inappropriate as it committed an abuse of discretion in



                                          12
condemning Owner’s properties. Owner asserts that the trial court erred in finding
that the MCTA did not abuse its discretion in selecting the route for the extension
project. In Owner’s view, the MCTA did not properly consider safety for individuals
using the commuter trail and for the greater community.
               The MCTA is receiving federal funding for the extension project. Trial
Ct. Op., 12/18/2019, at 5.         As a result, the Pennsylvania Department of
Transportation (PennDOT) has oversight authority for the grant of that money
through the Federal Highway Administration. Id. Due to the use of federal funding,
the MCTA is subject to the statutory obligations created by the National
Environmental Policy Act (NEPA).7 See id. Under NEPA, any federal or federally
funded construction project must consider the proposed project’s environmental
impact. See generally 42 U.S.C. §§4321-4370. In the instant case, the MCTA
asserts that the chosen route for the extension project satisfies these requirements,
allowing for support through federal funding. Owner asserts that in considering the
route that would most likely secure federal funding, the MCTA committed an abuse
of discretion.
               A court’s authority to review the exercise of the power of eminent
domain is limited and is governed by judicial respect for the doctrine of the
separation of powers of government. In re Condemnation of Real Estate by Borough
of Ashland, 851 A.2d 992, 996 (Pa. Cmwlth. 2004). Our Supreme Court explained
this principle in Weber v. Philadelphia:

      First, it is to be presumed that municipal officers properly act for the
      public good. Second, courts will not sit in review of municipal actions
      involving discretion, in the absence of proof of fraud, collusion, bad
      faith or arbitrary action equating an abuse of discretion. Third, on
      judicial review, courts, absent proof of fraud, collusion, bad faith or

      7
          42 U.S.C. §§4321-4370.


                                           13
      abuse of power, do not inquire into the Wisdom [sic] of municipal
      actions and Judicial discretion should not be substituted for
      Administrative discretion.

262 A.2d 297, 299 (Pa. 1970) (citations omitted).
             As stated by the trial court in its opinion, a condemnee alleging fraud,
collusion, bad faith or an abuse of power or discretion has a “heavy” burden and
must overcome the presumption that the condemnor has acted properly. Trial Ct.
Op., 12/18/2019, at 4 (citing In re Condemnation of Real Estate by Borough of
Ashland, 851 A.2d at 996); see In re Pa. Tpk. Comm’n, 84 A.3d 768, 776 (Pa.
Cmwlth. 2014) (“The burden of proving that a condemnor has abused its discretion
in making a decision to condemn property is on the objector or condemnee and the
burden is a heavy one.”) (citation omitted). Further, this Court gives deference to
the judgment of municipal officials in the exercise of their discretion in eminent
domain matters, and we will disturb their decisions only where the condemnee can
offer proof of fraud, collusion, bad faith, or an abuse of power or discretion. In re
Condemnation of Real Estate by Borough of Ashland, 851 A.2d at 997.
             Owner characterizes the MCTA’s condemnation decision as “both
excessive and arbitrary.”    Owner’s Br. at 26.     More specifically, in Owner’s
Objections, Owner challenged the placement of the commuter trail’s route through
Bridgeport Borough as improper, stating:

      [The MCTA] chose a bike path route requiring the taking of two of
      [Owner’s] large buildings and a parking lot, plus limiting access and
      use of at least two additional buildings, instead of selecting a more
      reasonable and safer route along mostly existing rights-of-way which
      would not have required taking of [Owner’s] property.

Preliminary Objections at No. 4(A); O.R. at 91. However, the trial court found that
the MCTA considered many factors when selecting the extension project route,


                                         14
including route safety and the time required to travel the route. Trial Ct. Op.,
12/18/2019, at 4-5. While the trial court also noted that the MCTA considered
funding requirements in its condemnation determination, the trial court found that
the MCTA did not abuse its discretion in route selection. Id. at 6. Further, the
present route selection for the extension project was not the only route considered
and many alternatives existed that did not meet safety requirements, were not
sufficiently “off-road,” or did not provide the type of lower travel time associated
with commuter routes. Id. Therefore, the trial court concluded that Owner did not
meet its burden to demonstrate that the MCTA abused its discretion. Id.
             Before this Court, Owner asserts that the MCTA’s route selection was
related only to the requirements necessary to obtain federal funding. However, the
record indicates otherwise. John Smyth, the project engineer for the extension
project, testified that a safety review was conducted and approved by PennDOT.
R.R. at 643a. Further, he explained the various alternative routes that were explored
by the MCTA:

      Q[:] Now, there are other depicted trail alignments on Exhibit 106-3.
      If you could speak to the trail alignments, specifically the green, the
      yellow, and the blue, and address why those trail alignment options
      were not the final chosen trail alignment.

      [Mr. Smyth:] . . . The question was whether or not we could find
      another way to get from -- to Norristown. So we decided to take a look
      to the east and came up with the different routes as shown on Exhibit
      106-3. We looked at Mill Street and Depot Street. There’s actually a
      green alignment here that’s shown.

      That green alignment is a secondary trail in the future that could
      happen, which would be nice to connect to the spine of the Chester
      Valley Trail. However, in evaluating each of these alternatives, it
      became clear that they did not meet the project need.



                                         15
      We are bound by the project need of this project. It is part of NEPA.
      That’s the National Environmental Policy Act. Our project needs
      dictate that we need to connect through Bridgeport. And it also says to
      go over the Norfolk Southern Bridge and the Schuylkill River Bridge.
      So that was one of the needs that was not met.

      That being said, the alignments to the east cross over the railroad at
      grade. We took into account that this is not a commuter rail line. It’s
      not [Southeastern Pennsylvania Transportation Authority (SEPTA)]
      that has a set schedule that a commuter on a trail can time his watch to
      or her watch to and say I know the train is coming at this point. I can
      accommodate myself accordingly.

      This is a freight rail line. The freight rail line does not have a set
      schedule. Therefore, there’s no known time that the train would be
      crossing and thereby restricting trail users to get across the train tracks.

      That was a time that the trail user would, therefore, not know when they
      would be able to cross the tracks because of the unknown length of the
      train. Therefore, our thought process was commuters are not going to
      want to do that. They are going to find the path that gets them to the
      Schuylkill River Trail or the SEPTA Norristown Station the quickest
      and of the shortest length, which brought us back to the alignment.

Id. at 629a-32a.     Therefore, while alternative routes were considered for the
extension project, safety and commuter concerns, even those extending beyond
NEPA funding, contributed to the MCTA’s ultimate selection of the appropriate
route for the project and the subsequent condemnation actions that are the subject of
this appeal.
               While Owner asserts that the trial court erred in overruling its
Objections, the trial court heard two days of testimony on the Objections, determined
the credibility of witnesses, and considered the exhibits offered as evidence during
the hearing. In doing so, the trial court found that Owner did not meet its burden to
demonstrate that the MCTA abused its discretion in its route selection and
condemnation of the associated properties. The trial court did not commit an error


                                          16
of law in overruling Owner’s Objections as this decision was supported by
substantial evidence.
                           III.    Request to Revest Title in Owner
                Owner ultimately asserts before this Court that the trial court committed
an error of law by not revesting title of the properties subject to condemnation
proceedings in Owner. Citing 26 Pa.C.S. §306(f)(1),8 Owner notes that under the
Eminent Domain Code, a trial court is empowered to make preliminary orders, final
orders, and decrees as justice requires, including revesting title in the manner
requested instantly. In Owner’s view, the trial court erred in not sustaining Owner’s
Objections and providing subsequent relief in the form of revesting title in Owner.
                However, this Court has determined that the trial court did not commit
an error of law in finding that the MCTA did not violate the condemnation
requirements of the Eminent Domain Code or abuse its discretion. The trial court
appropriately found that Owner did not meet its burden to demonstrate either a
violation of this kind or an abuse of discretion on the part of the MCTA.
Accordingly, justice did not require a granting of relief to Owner, and as a result, the
trial court acted properly by not revesting title for the condemned properties in
Owner. See 26 Pa.C.S. §306(f)(1). Therefore, we determine that the trial court did
not err in not revesting title of the condemned properties in Owner.




      8
          26 Pa.C.S. §306(f)(1) states:

              (1) The court shall determine promptly all preliminary objections and make
      preliminary and final orders and decrees as justice shall require, including the
      revesting of title.


                                             17
                     IV.    Conclusion
Discerning no error below, we affirm the Orders of the trial court.


                                 ______________________________
                                 J. ANDREW CROMPTON, Judge




                            18
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Proceeding in Rem                           :
Re: Condemnation of 694 Square              :
Feet of Temporary Construction              :
Easement Through Realty Situate             :
at 113 Dekalb Street and 111 Dekalb         :
Street, Bridgeport Borough,                 :
Montgomery County, PA                       :
                                            :
Montgomery County Transportation            :
Authority                                   :
                                            :
                 v.                         :   No. 1837 C.D. 2019
                                            :
106 Dekalb, Inc.,                           :
                         Appellant          :

Proceeding in Rem                           :
RE: Condemnation of 2,222 Square            :
Feet of Permanent Trial Easement,           :
3,585 Square Feet of Fee Simple             :
Interest (Right-Of-Way), and 2,570          :
Square Feet of Temporary Construction       :
Easement Through Realty Situate at          :
114 Dekalb Street, 110 Dekalb Street,       :
108 Dekalb Street, 106 Dekalb Street,       :
100-102 Dekalb Street, 92 Dekalb            :
Street, 100 Dekalb Street, Dekalb Street,   :
311 West Second Street and West             :
Third Street (as Stated on the Deed)        :
Also Known as 300 Falls View Drive          :
(as Stated in Montgomery County             :
Board of Assessment Records) (Map           :
Numbers 60, 61, 62, 63, 64, 66, 74, 75,     :
76, 77 and 78, Collectively), Bridgeport    :
Borough, Montgomery County, PA              :
                                            :
Montgomery County Transportation          :
Authority                                 :
                                          :
                    v.                    :     No. 1838 C.D. 2019
                                          :
106 Dekalb, Inc.,                         :
                         Appellant        :




                                     ORDER


            AND NOW, this 20th day of April 2021, we AFFIRM the November
22, 2019 Orders of the Court of Common Pleas of Montgomery County.




                                       ______________________________
                                       J. ANDREW CROMPTON, Judge